Award of the Sakharov Prize (Formal sitting)
Honourable Members, ladies and gentlemen, for almost two decades the European Parliament has been awarding the Sakharov Prize for Freedom of Thought to men and women from all parts of the world who campaign for human rights, freedom of speech and freedom of expression.
I am delighted to bid a very warm welcome today, here in the European Parliament, to the winner of the Sakharov Prize for 2007, Salih Mahmoud Osman.
(Applause)
It also gives me great pleasure to extend my warmest greetings to his wife, Salwa Ahmed Faragalla Ali, who has always stood by his side at difficult times in his life. We welcome you among us.
(Applause)
The decision to award the 2007 Sakharov Prize to Salih Mahmoud Osman was taken unanimously by the Conference of Presidents, which comprises the chairs of the political groups, on the basis of a proposal adopted by a large number of Members of the European Parliament from various groups. The European Parliament has thereby reaffirmed its solidarity with the people in Darfur and its conviction that a sustainable solution for that region can only be achieved through justice, democracy and respect for human rights.
The conflict that has plagued Darfur since 2003 is exacerbating the plight of a country devastated by more than twenty years of civil war. As with most conflicts, it is the civilian population who have suffered most from militia raids, the destruction of villages, scorched-earth policies and forcible displacements.
The conflict has claimed at least 400 000 lives and has been responsible for more than two and a half million displaced persons and refugees, notwithstanding the signing of the peace agreement in Darfur in 2006.
Just like the European Parliament, the winner of the 2007 Sakharov Prize does not simply accept this unjust situation but protests against the impunity of those who caused it. For years Salih Mahmoud Osman has been defending the rights of victims of the conflict in Darfur. Thousands of people who have been imprisoned without trial, tortured and exposed to death threats, who have been driven from their homes, displaced or subjected to sexual violence are familiar with the name of Salih Mahmoud Osman.
His commitment is remarkable in several respects. In a country where violence is constantly on the increase, Salih Osman risks his life on a daily basis in the cause of human dignity and justice.
In the name of human dignity, Salih Osman reassures those destitute, defenceless and intimidated men and women who have sunk into oblivion that the world is aware of their suffering, that they have not been forgotten and that they have reason to hope for a return to a perfectly normal and simply human life.
Since 2004, Salih Osman has been committing himself to the establishment and administration of the Amal Centre in Nyala, amal being Arabic for 'hope', for the rehabilitation of victims of violence and sexual abuse. In a predominantly Muslim country, Salih Osman is one of the few men who campaign actively in support of women's rights and especially for recognition of the right to compensation for victims of sexual violence.
In the name of justice, Salih Osman strives, day after day, to ensure that those responsible for war crimes are held to account both nationally and internationally. While the Sudanese judicial system still has many defects that make it unable to put an end to the prevailing climate of lawlessness within the country, international jurisdiction seems to offer an alternative.
The fact that the Sudanese authorities are refusing to hand over alleged war criminals to the International Criminal Court, however, highlights the limits of international justice and shows how much progress is still needed before the rule of law can be established in Darfur and throughout Sudan.
That is why Salih Osman's work is not confined to the legal aid he gives the victims. As a member of the Opposition in the Sudanese Parliament since 2005, he does not hesitate to affirm his convictions in the Sudanese political arena and to engage in efforts to bring about genuine reform of the legal system.
At the meeting between the European Parliament and the Pan-African Parliament on the eve of last weekend's EU-Africa Summit in Lisbon, I had the opportunity and the great pleasure to meet Salih Osman. I was immediately impressed by his strong personality and his unbending will to fight for human rights in spite of all the persecution and hostility to which he and his family have been subjected. I learned a short while ago that Ali and you have three children, who are also very much in our thoughts today.
In 2004 Salih Osman himself was imprisoned for seven months without being charged, and it was only when he went on hunger strike that he was released. Members of his family have been tortured and murdered or have had their houses set on fire by the militias.
The great German writer Johann Wolfgang von Goethe once wrote, 'Knowing is not enough; we must apply. Willing is not enough; we must do'. Salih Osman embodies that kind of will and determination, showing his courage in his daily struggle on behalf of his fellow human beings. He is an exemplary campaigner for greater respect for the rule of law in his region. Salih Mahmoud Osman, you have our firm support and our warm acclaim.
As you know, the European Parliament has always been particularly receptive to the suffering of the African peoples. Salih Osman is one of a number of African prizewinners to whom Parliament has given its support in past years and whom it continues to support. Nelson Mandela was awarded the Sakharov Prize in 1988, Salima Ghezali in 1997, Dom Zacarias Kamwenho in 2001 and Hauwa Ibrahim in 2005.
Salih Osman, we congratulate you on your untiring work in this cause, in this spirit, and we hope that the recognition this prize brings might grant you strength and protection from year to year for as long as your struggle continues. We are at your side.
(Applause)
Sudanese lawyer acting for the victims of the war in Darfur. - Mr President, thank you for this tremendous honour. This prize is awarded as a unanimous vote of the European Parliament - a fact which gives me great satisfaction, but more importantly one which gives me the opportunity to speak to you today.
I am a native of Darfur, born in Jebel Marra, which is a mountainous region located in the centre of Darfur State. I have worked as a lawyer in Darfur in Sudan for many years. I have been a victim of detention and torture because of my work. Members of my own family have been tortured and displaced by the militia in Darfur. For many years, in my work, I have represented thousands of people who needed my help in front of the Courts. I have seen thousands of people who have been tortured; I have seen hundreds of women and young girls who have been victims of sexual abuse; I have seen the four million who have been forcibly displaced from their homes and those two and a half million who are confined, as we speak now, in the camps around the cities of Darfur: Nyala, Al Fashir, Zalingi and Al Geneina.
The UN Security Council has adopted several resolutions related to the situation in Darfur. Unfortunately, none of these has been implemented effectively. The victims feel disappointed. They are waiting to hear from you; from the people of Europe. Your leaders have been talking tough about the policies of the Sudanese Government in Darfur. But so far we have not seen any concrete steps to address the situation in a strong and targeted manner.
As a representative of the victims of the conflict, today I have an unprecedented opportunity to speak directly to the leaders of Europe. The people of Darfur need the European Union to show a strong, united position regarding protection of innocent civilians. The people of Darfur ask you to protect them from the violence, killings and abuse they are forced to face on a daily basis. The people of Darfur want you to protect their children and women from acts of rape and sexual violence, which are being used as 'weapons of war'. This protection can be made possible through the deployment of the UN-AU hybrid force. The involvement of international, and especially European, forces is imperative, even though the Government of Sudan may be unwilling to accept that at the present moment. But Europe has a role to play in putting more pressure on the Government of Sudan to facilitate the deployment of these troops and the protection of the people of Darfur.
Now, in Darfur, and in Sudan, I tell you there will be no peace without justice and without protection.
Peace can also be facilitated by Europe. The European Union has a great responsibility to promote peace internationally. The leaders of Europe have the ability to lead the peace process also in Sudan. I ask you to increase your efforts in bringing the rebel groups and the Government of Sudan to the table of peace negotiations as a matter of urgency.
But the fact is that rebel groups are splitting among themselves, and this does not help the situation in Darfur. I want you to think about taking on board other stakeholders: the millions of victims who are voiceless in the camps and other, directly affected people of Darfur. Take on board also the civil society movement, NGOs and community leaders. That would help the situation in Darfur.
Even if we can provide protection and promote peace in Darfur, justice and accountability must not be compromised by any political deal. Presently, none of the victims can return to their houses or homes, because of the absence or lack of security. Not only are our communities being attacked by militias, but even helicopter gunships of the Government of Sudan are destroying our villages in aerial bombardments. Despite these serious violations of human rights and international humanitarian law, none of the perpetrators has been brought to justice, because the Sudanese judicial system is incapable, incompetent and unwilling to provide justice. All the perpetrators are beyond the reach of our domestic justice. This conflict is one which is marked by a culture of total impunity.
As a lawyer, and a native of Darfur, I know that there can never be a lasting peace in the region without justice. The International Criminal Court (ICC) has made some important and significant steps in promoting accountability. Yet, the cycle of impunity has not yet been broken. The people of Darfur ask you to support the work of the ICC. The ICC is the most competent international criminal tribunal which can make the many notorious perpetrators of war crimes and crimes against humanity accountable for their actions.
Right now, the two identified suspects Kosheib and Haroun are still beyond the reach of justice. The Government of Sudan is insisting that it will never hand them over to the ICC.
Darfur is not the only region of Sudan which suffers from abuses of human rights. Indeed, citizens from every part of Sudan face daily restrictions on their freedom of expression, freedom of association and other basic rights that many people in Europe take for granted. I urge you, also, to encourage and promote the rule of law in my country, so that all citizens of Sudan can enjoy their individual and collective rights. In the light of the upcoming elections in 2009, we must ensure that free and fair elections take place, and that a free and fair result will be respected by all sides.
Lastly, I would like to thank you, the Members of the European Parliament, who came to Sudan in June of this year to see with your own eyes what I have described. This was a visit coordinated by the office of the European Commission in Khartoum. The office of the European Commission has been a source of great support and a partner to me in my work for many years now. The recognition of the European Commission and of you, the European Parliament, for the work of human rights defenders in Sudan gives us the courage and determination to continue to speak for the victims, and relieve some of their suffering.
In conclusion, I am proud to accept this honour on behalf of the other candidates to this prize: the Russian journalist assassinated last year, Anna Politkovskaya; the Chinese dissidents, Zeng Jinyan and Hu Jia; and the Afghani MP and women's rights activist, Joya Malalai, and also on behalf of so many Sudanese who believe - as I do - in human dignity and the pursuit of justice.
Thank you so much.
(The House rose and accorded the speaker a standing ovation)
Ladies and gentlemen, may I ask you to stand, or remain standing, for the European anthem in honour of Salih Osman.